Barrows, J.
The substantive offence charged in this indictment is the commission of an assault and battery upoix the person of Josephus Stevens. The averments as to the official position of Stevens, and as to the effect of the assault in hindering him from the performance of his official duties, are to be deemed and taken only as allegations in aggravation of the chai-ge. Thei-o can be no doubt that the assault is well charged, in appropriate and technical terms. Judgment could properly be rendered upon the indictment, whether the matter alleged in aggravation were supported by proof or not.
Nor is the count bad for duplicity. It is both common and proper to insert, in a count charging an assault, the various matters that may tend to aggravate the offence. Nothing more is done, or attempted, here. The indictment seems to be a transcript, mutatis mutandis, of the one in Commonwealth v. Kirby, 2 Cush., 577, where the Court held the allegations " sufficient to authoi-ize judgment and sentence against the defendant for an assault upon a constable while in the discharge of the duties of his office.”
Exceptions overruled. — Judgment for the State.
Appleton, C. J., Cutting, Walton,. Dickerson and Tapley, JJ., concurred.